Exhibit 10.1
 
 
SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is made by and between DeVry University
(OPE ID Number 01072700) (“DVU”), 3005 Highland Parkway, Downers Grove, Illinois
60515, and the United States Department of Education (the “Department”) acting
through the Chief Enforcement Officer at Federal Student Aid (collectively “the
Parties”), and is effective the latest date opposite the signatures below
(“Effective Date”).


RECITALS


            WHEREAS, DVU is a school participating in the Federal student aid
programs authorized pursuant to Title IV of the Higher Education Act of 1965, as
amended, 20 U.S.C. § 1070 et seq. (“Title IV, HEA programs”); and


WHEREAS, DVU received a request for documents and information on August 28, 2015
from the Department’s Multi-Regional and Foreign School Participation Division
of the Federal Student Aid Office; and


WHEREAS, the Department issued a Notice of Intent to Limit to DVU on January 27,
2016 (the “Notice”); and


WHEREAS, DVU timely filed a written request for a hearing contesting the Notice
on February 12, 2016, and the Notice is now the subject of a Federal Student Aid
proceeding entitled In the Matter of DeVry University, Docket No. 16-07-O (the
“Limitation Action”); and


WHEREAS, the Parties have endeavored to resolve this matter and have engaged in
good faith negotiations for that purpose; and


WHEREAS, the Parties now desire to settle this matter.


 NOW, THEREFORE, in consideration of the mutual promises and the performance of
the actions described herein and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
agree as follows:


1.
DVU agrees to the following:



a.
To the extent DVU has not already done so, DVU will immediately cease publishing
or otherwise using the Since 1975 Representation and will not resume publishing
or otherwise using the Since 1975 Representation.  As used in this Agreement,
“Since 1975 Representation” means any representation, regardless of manner, form
or means of utterance or publication by DVU to a student, prospective student,
accrediting agency, state agency, the Secretary of Education (“Secretary”), or
any member of the public stating or suggesting the graduate employment outcomes
for DVU graduates since 1975.  Without limitation, the phrase “Since 1975
Representation” shall include representations that state that (1) since 1975,
90% (or some close variation thereof) of DVU graduates system-wide in the active
job market were employed in career-related positions within 6 months of
graduation; or (2) since 1975, 90% (or some close variation thereof) of DVU
graduates system-wide in the active job market held positions in their fields of
study within 6 months of graduation.  The phrase “Since 1975 Representation”
shall exclude any representation of graduate employment outcomes for DVU
graduates that does not cumulatively include DVU graduates since 1975.

 
1

--------------------------------------------------------------------------------

 
b.
DVU will not make any representations to a student, prospective student,
accrediting agency, state agency, the Secretary, or any member of the public
that are based, in whole or in part, on the post-graduation employment outcomes
of any student who graduated from DVU between 1975 and October 1980.



c.
DVU certifies that it has taken or will take steps, as identified in Exhibit A,
to remove certain past uses or publications by DVU and third parties of the
Since 1975 Representation.



d.
To the extent DVU makes any representations to any student, prospective student,
accrediting agency, state agency, the Secretary, or member of the public that
are based, in whole or in part, on graduate employment rates, DVU will possess
and maintain graduate-specific data to substantiate such representations and
will make such graduate-specific data available to the Department upon request. 
As used herein, “graduate-specific data” shall mean all information about
individual graduates, individually and in the aggregate, necessary to support
such a representation  and includes graduate names, social security numbers,
student ID numbers, graduation dates, degrees earned (e.g., bachelors,
associates, masters), programs or majors (e.g., business administration,
technical management), specializations or other concentrations (if applicable),
and information regarding both pre- and post-graduation employment, including
employer name, occupation, position title, hours worked, salary, start date,
full or part time status, and whether the position is funded by DVU, and any
other information necessary to substantiate the truthfulness of the
representation.  Without limitation, “graduate-specific data” shall include:



i.   
To the extent necessary to substantiate the truthfulness of the representation,
all student files relating to students or graduates whose graduate employment
information serves as a basis for the representation, including student files
relating to students or graduates who are part of a cohort of students as to
which the representation pertains, but whose information is nonetheless excluded
from the calculation for any reason;



ii.  
All documentation collected or maintained by DVU necessary to substantiate the
truthfulness of the representation, including its employees, contractors, and
agents, relating to the employment of any such student before, during, and after
the student's graduation from DVU and maintained in DVU’s Registrar or Career
Services files;



2

--------------------------------------------------------------------------------

iii.   
All communications or documents necessary to substantiate the truthfulness of
the representation reflecting communications between DVU, including its
employees, contractors, and agents, with any student or graduate regarding
post-graduation employment;



iv. 
All documents obtained by DVU relating to any audit, survey, analysis, or other
review contracted for or by DVU, relating to any representations that are based,
in whole or in part, on graduate employment outcomes;



v.  
All other evidence on which DVU relies to substantiate the facts underlying any
representation about the employability of DVU graduates, including, without
limitation, representations about the employment rates of DVU graduates.



e.
DVU will maintain information sufficient to establish the methodology it used to
formulate any representations regarding post-graduation employment outcomes of
DVU students and make such information available to the Department upon
request.  As used herein “information sufficient to establish the methodology”
shall include, without limitation, detailed information about the methodology
used to categorize students for purposes of any representations including, as
appropriate, the methodology used to determine whether a graduate was employed
in his or her field of study, the methodology used to assess the differences, if
any, between pre-enrollment or pre-graduation employment, on the one hand, and
post-graduation employment, on the other, and the methodology used to determine
the veracity of any information compiled by DVU employees or agents responsible
for compiling information and making such determinations.  Without limitation,
“information sufficient to establish the methodology” shall also include:



i.
All internal or external publications, including, without limitation, Career
Services Manuals, training materials, guidelines, and instructions, that
describe, detail, or relate to the methodology used by DVU to calculate or
create such representation based, in whole or in part, on graduate employment
rates; and



ii.
All other evidence on which DVU relies to substantiate the methodology
underlying any representation about the employability of DVU graduates,
including, without limitation, representations about the employment rates of DVU
graduates.



f.
With respect to the records and information required to be maintained pursuant
to Paragraphs 1(d) and 1(e) of this Agreement, DVU shall maintain such records
for a period not less than six (6) years following the last making of the
representation triggering an obligation in those Paragraphs.



3

--------------------------------------------------------------------------------

g.
For a period of six years from the Effective Date, DVU will engage a qualified,
independent, third-party (“Third Party”) to review the records and information
relating to DVU graduates from January 2017 and beyond required to be maintained
pursuant to Paragraphs 1(d) and 1(e) of this Agreement and DVU’s plans to
maintain such records for the period required by Paragraph 1(f) of this
Agreement.  The Third Party shall issue a Report, on no less than an annual
basis, that confirms DVU has satisfied, in all material respects, its
responsibilities under Paragraphs 1(d) and 1(e) of this Agreement relating to
DVU graduates from January 2017 and beyond, and has implemented policies
designed to achieve and maintain compliance with Paragraph 1(f) of this
Agreement.  This Report: (A) shall identify the information that DVU has
provided to the Third Party, including a listing and brief description of all
representations  DVU has made (since the most recent report provided pursuant to
this Paragraph) to any student, prospective student, accrediting agency, state
agency, the Secretary, or member of the public that are based, in whole or in
part, on graduate employment rates, and the steps that the Third Party has taken
to confirm DVU’s compliance with Paragraphs 1(d) and 1(e), and its policies to
comply with Paragraph 1(f), of this Agreement; (B) is provided to the Director
of Enforcement at Federal Student Aid or his or her designee; and (C) is
accompanied by a statement by the Third Party affirming that, to the knowledge
of the Third Party, the Report does not contain any false, fictitious, or
fraudulent information, or omit any material fact.  In the event DVU is unable
to secure the engagement of a Third Party to provide the Report prescribed under
this Paragraph 1(g) after exhausting all reasonable good faith efforts to do so,
the Parties agree to work cooperatively to amend this Paragraph to accomplish
their shared objective of obtaining a third-party report.  In such event, DVU
will provide the Department with a written report describing the steps taken to
secure such an engagement, the reasons for DVU’s inability to secure such an
engagement, and the names of any Third Party actually retained for the purpose
of providing the Report required by this Paragraph.



h.
For a period of six years from the Effective Date, and on no less than an annual
basis, DVU will provide the Department a certification attesting to DVU’s
compliance with Paragraphs 1(d) and 1(e) of this Agreement, and its policies for
complying with Paragraph 1(f) of this Agreement.  Such certification shall: (A)
identify and briefly describe to the Department all representations DVU has
made  (since the most recently provided certification pursuant to this
Paragraph) to any student, prospective student, accrediting agency, state
agency, the Secretary, or member of the public that are based, in whole or in
part, on graduate employment rates; (B) affirm that DVU has not knowingly
excluded from the graduate-specific data required to be maintained pursuant to
Paragraph 1(d) any other information created or maintained by DVU that could
reasonably be used to substantiate a representation subject to Paragraph 1(d);
(C) be provided to the Director of Enforcement at Federal Student Aid or his or
her designee; and (D) acknowledge that the provision of any false, fictitious,
or fraudulent information, or the omission of any material fact, may subject DVU
to criminal, civil or administrative penalties for fraud, false statements,
false claims, or other violations of law.



4

--------------------------------------------------------------------------------

i.
Within thirty days of the Effective Date, DVU will prominently post on the home
page of its website in a simple and meaningful manner, the following language
(“Disclosure Language”), to be maintained for two years:



DeVry University previously advertised that “Since 1975, 90% of DeVry graduates
system-wide in the active job market held positions in their fields of study
within 6 months of graduation.”  The U.S. Department of Education has asserted
that the records maintained by DeVry University for the period 1975-1983 were
not sufficient to substantiate the Since 1975 Representation, and thus that
DeVry University could not substantiate this representation to the extent
required by law.  Accordingly, the University agreed to cease making the Since
1975 Representation and post this notification on its website.


j.
Within thirty days of the Effective Date, and for five years following the
Effective Date, DVU must include the Disclosure Language in any and all
enrollment agreements or other such documents memorializing the enrollment of a
student at DVU.



k.
For a period of five years following the Effective Date, DVU will submit to the
Department, to the attention of the Director of Enforcement, no later than ten
days after the event described below, written notice of the occurrence of any of
the following:



i.   
Any adverse action whatsoever, including, without limitation, written warnings,
adverse factual determinations, show cause orders, lawsuits filed, probation and
similar actions, taken against DVU by an accrediting agency, State authorizing
agency, Federal or State agency, or any other civil or criminal law enforcement
agency, or any civil case (including an arbitration) filed by a private party
relating to representations made by DVU regarding the employability of its
graduates (including representations that are based, in whole or in part, on
graduate employment rates), and any judgments rendered in such case; or



ii.  
DVU's receipt of a subpoena, civil investigative demand, or other inquiry by an
accrediting agency, State authorizing agency, Federal or State agency, or any
other civil or criminal law enforcement agency relating to representations made
by DVU regarding the employability of its graduates (including representations
that are based, in whole or in part, on graduate employment rates).



2.
Within 30 days of the Effective Date of this agreement, DVU shall post a letter
of credit (“LOC”) for the benefit of the Department in the amount of
$68,435,908, which is approximately equal to ten percent of the Title IV, HEA
program funds disbursed by DVU in the 2014-2015 award year.



5

--------------------------------------------------------------------------------

a.
The LOC will be adjusted annually to remain at a level equal to ten percent of
DVU’s Title IV, HEA program disbursements in the preceding fiscal year, but in
no event shall the LOC be less than $68,435,908.  The LOC shall expire on the
fifth anniversary of its issuance.  Pursuant to lender requirements, the LOC may
contain an annual expiration date and allow for automatic renewal.  Should DVU
fail to renew or replace the LOC within ten (10) days prior to any interim
expiration with a new LOC that becomes effective immediately upon the expiration
of the extant LOC (so as not to create any lapse in an LOC), the Department may
call the extant LOC and place the funds in an escrow account at the Department
pending a determination of the extent to which those funds will be used in
accordance with Paragraph 2(b) of this Agreement.



b.
The LOC posted pursuant to this Agreement will be deemed to satisfy any and all
requirements for DVU to post an LOC triggered by the past performance
requirement of financial responsibility under 34 C.F.R. § 668.174(a)(1) based on
the settlement of the Notice.



c.
The LOC will permit the Department to draw against the letter of credit only
under the following circumstances, and in any case only after such action has
been finally determined to be justified under a process in which DVU is afforded
all the rights and protections to which it is entitled:



i.   
To pay refunds of institutional or non-institutional charges owed to or on
behalf of current or former students of DVU, whether DVU remains open or has
closed;



ii.  
To provide for the "teach-out" of students enrolled at DVU at the time of the
closure of DVU, including with respect to activities conducted pursuant to a
“teach out agreement,” as that term is defined in 34 C.F.R. § 602.3, and/or
other services reasonably designed to facilitate the transition of such students
to another educational program, such as funding transfer fees, transcript costs,
and similar expenses; and



iii. 
To pay any fines, penalties, or liabilities whatsoever owing to the Secretary
arising from acts or omissions by DVU in violation of Title IV, HEA program
requirements, including the violation of any agreement entered into by DVU with
the Secretary regarding the administration of Title IV, HEA programs. Without
limitation, this shall include any liability owed to the Secretary pursuant to
Section 455(h) of the HEA, 20 U.S.C. §1087e(h), or any regulation promulgated
thereunder.



d.
As used in this Agreement, “Covered Conduct” shall mean conduct regarding
DeVry’s substantiation, or lack thereof, for the Since 1975 Representation.
“Covered Conduct” shall exclude any conduct other than that regarding DVU’s
substantiation for the Since 1975 Representation and shall also exclude conduct
relating to DVU’s use of any other representation, including other
representations related to post-graduation  outcomes of DVU students,
irrespective of whether such representation was made as part of the We Major in
Careers campaign.  Covered conduct shall also exclude any conduct that may form
a basis for a determination by the Secretary that DVU has engaged in substantial
misrepresentation pursuant to 34 C.F.R. Part 668 Subpart F or 20 U.S.C. §
1094(c)(3).



6

--------------------------------------------------------------------------------

3.
The Parties agree that the settlement of the Notice constitutes a condition of
past performance as set forth in 34 C.F.R. § 668.174(a)(1).  DVU will therefore
participate in the Title IV, HEA programs under provisional certification
through April 1, 2018, provided that:



a.
The Department retains the right to revoke DVU’s provisional certification for
cause, consistent with the procedural requirements set out in 34 C.F.R. §
668.13(d) and the provisional program participation agreement attached hereto as
Exhibit B.  The provisions set forth in Paragraph 3(b) below shall not apply to
any revocation action taken by the Department.



b.
Before taking any action regarding DVU’s eligibility under or participation in
the Title IV, HEA programs other than a revocation pursuant to 34 C.F.R. §
668.13(d), or before imposing any fine, penalty, or liability against DVU,
irrespective of whether such fine, penalty, or liability is imposed using the
processes afforded in 34 C.F.R. Part 668 Subpart G or following a Final Program
Review Determination or Final Audit Determination (and subject to appeal rights
under 34 C.F.R. Part 668 Subpart H), the Department will:



i.   
Provide DVU written notice specifying the Department’s basis for such action;
and



ii.  
Afford DVU an opportunity to challenge the action through a proceeding pursuant
to 34 C.F.R. Part 668, Subparts G or H, as applicable, with all attendant
rights;



iii. 
Written notice, as that phrase is used in Paragraph 3(b)(i) of this Agreement
may be satisfied by the Department’s issuance of a Final Program Review
Determination or Final Audit Determination.



c.
DVU will have until six-months after the last day of DVU’s fiscal year to submit
its audited financial statements and an independent compliance audit, consistent
with 34 C.F.R. § 668.23.



d.
The Department shall process all applications for programs and locations as it
would in the ordinary course and without undue delay.



7

--------------------------------------------------------------------------------

e.
Other than as expressly set forth herein, the Department shall not impose growth
or other conditions or restrictions on DVU’s participation in the Title IV, HEA
programs due to the Covered Conduct, or arising from the Notice or the
settlement of the Notice. Except as otherwise provided by law, the Department is
not otherwise limited in its authority to impose such conditions or
restrictions.



f.
Except as otherwise provided herein, no person or entity exercising substantial
control over DVU as determined under 34 C.F.R. § 668.174 shall be required to
submit a financial guarantee to the Department as a condition of initial
provisional certification, or due to the Covered Conduct, or arising from the
Notice or the settlement of the Notice.



4.
DVU accepts and acknowledges that for five years after the effective date of
this Agreement and following the expiration of the Provisional Program
Participation Agreement executed pursuant to Paragraph 3 of, and concurrently
with, this Agreement, the condition of past performance resulting from the
settlement of the Notice may result in DVU’s certification to participate in
Title IV, HEA programs only under an alternative standard set forth in 34 C.F.R.
§ 668.175.



5.
Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall restrict the Department from considering the Covered Conduct when devising
or implementing a remedy for any conduct by DVU (which is not within the Covered
Conduct) that violates Title IV of the HEA or any regulation promulgated
thereunder.



6.
The Department will not impose conditions on the timing of disbursement of aid
or documentation requirements due to the Covered Conduct, other than requiring
DVU, at the Department’s sole discretion, to participate in the Title IV, HEA
programs under a method of payment no more restrictive or burdensome than
Heightened Cash Monitoring 1 status, set forth at 34 C.F.R.  § 668.162(d)(1). 
Except as so stated, the Department retains the sole discretion to determine the
method under which the Secretary provides Title IV, HEA program funds pursuant
to 34 C.F.R. § 668.162.



7.
The Department agrees to accept the commitments made by DVU in this Agreement in
full and final resolution of all matters, present or future, based on the
Covered Conduct, or arising out of the Notice or the Settlement of the Notice. 
The Department agrees that it shall not institute, direct, maintain, continue or
join any action of any nature, including but not limited to any civil or
administrative monetary claim against DVU, or any DVU entities and related
parties, arising from or based on the Covered Conduct, the act of settlement, or
this Agreement.



8.
DVU releases the Department (together with its agents and employees) from any
claims, known and unknown, suspected and unsuspected, including claims for
attorneys’ fees, costs, and expenses of every kind and however denominated, that
DVU has asserted or could assert against the Department (together with its
agents and employees) concerning the Covered Conduct, the Department’s
investigation into the Covered Conduct, the Department’s bringing of the
Limitation Action, or the Department’s actions in prosecuting the Limitation
Action.



8

--------------------------------------------------------------------------------

9.
Within five days of the Effective Date, the Parties agree that they shall
jointly enter a motion to dismiss the Limitation Action with prejudice.



10.
This Agreement does not waive, compromise, restrict, or settle any past,
present, or future actions by the Department pursuant to 34 C.F.R. Part 668,
Subparts G and H that are not arising from or based on the Covered Conduct or
this Agreement.



11.
This Agreement does not waive, compromise, restrict, or settle any past,
present, or future violations by DVU, its Trustees, Officers, or employees of
the criminal laws of the United States or any action initiated against DVU, its
Trustees, Officers, agents, or employees for civil fraud against the United
States.



12.
DVU neither admits nor denies any wrongdoing regarding the Covered Conduct.



13.
The Parties will each bear their own costs in connection with this action and
this Agreement.



14.
All signatories to this Agreement acknowledge that they have read this Agreement
and have freely and voluntarily executed it after having consulted with counsel
and received the advice of counsel as to its effect.



15.
Each individual signing this Agreement warrants that he or she has full
authority to do so.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.



16.
Neither Party will contest the enforceability of this Agreement in a future
proceeding.



17.
A breach of this Agreement by DVU shall constitute a breach of DVU’s standard of
care and diligence in administering Title IV programs, a breach of any Program
Participation Agreement in effect at the time of the breach, and cause for
revocation pursuant to a provisional Program Participation Agreement.



18.
This Agreement, including the Exhibits attached hereto, sets forth the entire
agreement and understanding of the Parties relating to the subject matter herein
and supersedes all prior or contemporaneous discussions, understandings, and
agreements, whether oral or written, between them relating to the subject matter
hereof.



9

--------------------------------------------------------------------------------



 
 
 
 
Robert Paul
 
Date
 
President
 
 
 
DeVry University
 
 
 
 
 
 
 
               
Robert S. Kaye
 
Date
 
Chief Enforcement Officer        Federal Student Aid        U.S. Department of
Education       

 
[Signature Page to Settlement Agreement]


10

--------------------------------------------------------------------------------

 
EXHIBIT A


DVU certifies that it has undertaken, and will continue to undertake, efforts to
remove instances of the Since 1975 Representation from electronic sources that
may be viewed by members of the public as more particularly set forth in this
Exhibit A.  The Parties agree that that the steps DVU certifies to have taken
and agrees to undertake, as described in this Exhibit A, satisfy DVU’s
obligations pursuant to Section 1(c) of the Settlement Agreement (“Agreement”)
by and between DVU and the U.S. Department of Education. Capitalized terms not
defined in this Exhibit A shall have the meaning ascribed to them in the
Agreement. As used herein, the term “Affiliate” shall mean DeVry Education Group
Inc. (“DVG”) and any entity, other than DVU, owned directly or indirectly or
controlled by DVG.


1.
Websites Owned or Controlled by DeVry Education Group.

a.
DVU certifies that it has taken in reasonable, good faith efforts to locate and
remove from the devry.edu website and all other websites owned or controlled by
DVU or an Affiliate, each instance of the Since 1975 Representation visible to
an ordinary user, except as set forth in section 1.d, below.

b.
DVU certifies that it has engaged in reasonable, good faith efforts to locate
and remove from all social media accounts owned or controlled by DVU or an
Affiliate, each instance of the Since 1975 Representation visible to an ordinary
user.

c.
The reasonable, good faith efforts referenced in sections 1.a and 1.b include
the following:

i. 
DVU convened a task force, consisting of internal business leaders and the
external advisors listed below, to search for and review instances of the Since
1975 Representation, and to ensure the deletion of each instance of the
Representation located during such search, except as described in section 1.d. 
The task force consisted of: (i) DVG’s Senior Vice President of External
Relations and Regulatory Affairs; (ii) DVU’s Chief Operating Officer; (iii)
DVU’s Chief Marketing Officer; (iv) DVU’s Vice President of Workforce Solutions;
(v) DVG’s Vice President of Regulatory Affairs; and (vi) DVG’s Director of
Regulatory Compliance. The task force worked with outside advisors from
Omniangle Technologies, LLC (“Omniangle Technologies”) and Barnes & Thornburg
LLP. The task force also obtained the assistance of additional DVG employees
with subject matter expertise as necessary, such as personnel responsible for
managing the main DVU website and other DVG owned or controlled websites, local
campus websites, and DVG social media channels.

ii.
At the task force’s instruction, Omniangle Technologies employed its
cyber-intelligence tools to monitor this work by conducting searches for any
additional instances of the Since 1975 Representation in websites or social
media accounts owned or controlled by DVU or an Affiliate.

d.
The Parties acknowledge that the Since 1975 Representation appears in certain
historical press releases, academic annual reports, and investor disclosures
(collectively, “Historical References”) contained on sites owned or controlled
by DVU or an Affiliate. The Parties agree that DVU shall not be required to
remove or seek removal of the Since 1975 Representation to the extent it appears
in Historical References.



11

--------------------------------------------------------------------------------

 


2.
Third Party Websites, Government Websites and Social Media.

a.
DVU certifies that it has engaged in reasonable, good faith efforts to locate
instances of the Since 1975 Representation appearing on third-party websites
(including social media platforms).

b.
The reasonable, good faith efforts referenced in sections 2.a and include the
following:

 
i. 
The task force described above directed Omniangle Technologies to utilize its
cyber-intelligence tools to search for instances of the Since 1975
Representation on third-party websites and in social media accounts owned or
controlled by third parties. The task force then issued letters to each of the
third parties identified by Omniangle (except for government agencies as
described in section 2.d), requesting that the third-parties remove the
Representation from their sites or social media accounts.

ii.
Each third party with which DVU had some form of contractual relationship agreed
to comply with DVU’s request to remove instances of the Representation
identified by the task force.

c.
An example of a letter DVU sent to third parties prior to the date hereof is
attached as Attachment 1. Any request sent to a third party on or after the date
hereof shall be in a substantially similar form to Attachment 1 or, in the case
of individual users, Attachment 2.

d.
DVU will retain Omniangle Technologies or a similar vendor to continue to
monitor for additional appearances of the Representation through December 31,
2017. Should DVU discover additional appearances of the Representation,
regardless of the means or source of that discovery, DVU will contact (using
letters akin to those attached hereto as Attachment 1 and Attachment 2, as
appropriate) any necessary third parties to request removal of such new
appearances. A copy of the retainer agreement between DVU and Omniangle
Technologies is attached hereto as Attachment 3.

e.
The Parties acknowledge that the Since 1975 Representation appears on certain
government-maintained websites, media websites or social media platforms not
under DVU’s or an Affiliate’s ownership or control. The Parties understand that
DVU will not ask any government agency to remove a reference to the Since 1975
Representation from its website or social media platform. The Parties also
understand that DVU may be unable to obtain removal of the Since 1975
Representation from websites, media websites or social media platforms not owned
or controlled by DVU or an Affiliate. Any such failure to obtain removal of the
Since 1975 Representation shall not constitute a breach of the Agreement.
Nothing in this paragraph modifies the duty that DVU has to make reasonable,
good faith efforts (as described in paragraph 2(c) above) to continue to monitor
additional appearances of the Since 1975 Representation and to take necessary
corrective action (as described in paragraph 2(b) and 2(c) above.

12

--------------------------------------------------------------------------------

 
The Parties agree that the efforts described above constitute reasonable, good
faith efforts to remove the Since 1975 Representation from the public domain and
that no breach of section 1(c) of the Settlement Agreement shall occur if DVU
continues to make these efforts through December 31, 2017.


1

--------------------------------------------------------------------------------



October 13, 2016






Robert S. Kaye
Chief Enforcement Officer
Federal Student Aid
U.S. Department of Education
400 Maryland Avenue SW
Washington, D.C. 20202


Re: Exhibit A to Settlement Agreement


Dear Mr. Kaye:


By this letter, DeVry Education Group, Inc. (“DVG”) acknowledges the Settlement
Agreement, dated as of October 13, 2016 (the “Settlement Agreement”), by and
between the United States Department of Education and DeVry University (“DVU”).


Pursuant to the Settlement Agreement, DVU agreed to conduct certain activities
set forth with specificity in Exhibit A to the Settlement Agreement (“Exhibit
A”).  Certain of the activities set forth in Exhibit A relate to DVG and any
entity, other than DVU, owned directly or indirectly or controlled by DVG
(referred to here and in the Settlement Agreement as “Affiliates”).  DVG hereby
represents that it shall take, and shall cause Affiliates to take, as
applicable, such steps as may be required to permit DVU to fulfill its
obligations under Exhibit A.  In addition, DVG confirms that DVG and Affiliates,
together with their respective personnel, as applicable, have performed the
tasks attributed to DVG and Affiliates in Exhibit A.



 
Sincerely,
          DEVRY EDUCATION GROUP INC.                     By:        Name: Lisa
W. Wardell     Title:   President & CEO          

 
1

--------------------------------------------------------------------------------

 
UNITED STATES DEPARTMENT OF EDUCATION

FEDERAL STUDENT AID
SCHOOL ELIGIBILITY CHANNEL

 
PROGRAM PARTICIPATION AGREEMENT
[PROVISIONAL APPROVAL]

 
Effective Date of Approval:
The date on which this Agreement is signed on behalf of the Secretary of
Education
Approval Expiration Date:
April 01, 2018
Reapplication Date:
December 31, 2017

 
Name of Institution:
DeVry University
dba:
DeVry College of New York
Address of Institution:
3300 North Campbell
Chicago, IL 60618-5994



OPE ID Number:
01072700
DUNS Number:
782924005
Taxpayer Identification Number (TIN):
362781982

 
The execution of this Agreement by the Institution and the Secretary is a
prerequisite to the Institution's initial or continued participation in any
Title IV, HEA Program.

 
The postsecondary educational institution listed above, referred to hereafter as
the "Institution," and the United States Secretary of Education, referred to
hereafter as the "Secretary," agree that the Institution may participate in
those student financial assistance programs authorized by Title IV of the Higher
Education Act of 1965, as amended (Title IV, HEA Programs) indicated under this
Agreement and further agrees that such participation is subject to the terms and
conditions set forth in this Agreement. As used in this Agreement, the term
"Department" refers to the U.S. Department of Education.

 
1

--------------------------------------------------------------------------------


SCOPE OF COVERAGE

This Agreement applies to all locations of the Institution as stated on the most
current ELIGIBILITY AND CERTIFICATION APPROVAL REPORT issued by the Department.
This Agreement covers the Institution's eligibility to participate in each of
the following listed Title IV, HEA programs, and incorporates by reference the
regulations cited.

 

·
FEDERAL PELL GRANT PROGRAM, 20 U.S.C. §§ 1070a et seq.; 34 C.F.R. Part 690.

 

·
FEDERAL FAMILY EDUCATION LOAN PROGRAM, 20 U.S.C. §§ 1071 et seq.; 34 C.F.R. Part
682.

 

·
FEDERAL DIRECT STUDENT LOAN PROGRAM, 20 U.S.C. §§ 1087a et seq.; 34 C.F.R. Part
685.

 

·
FEDERAL PERKINS LOAN PROGRAM, 20 U.S.C. §§ 1087aa et seq.; 34 C.F.R. Part 674.

 

·
FEDERAL SUPPLEMENTAL EDUCATIONAL OPPORTUNITY GRANT PROGRAM, 20 U.S.C. §§ 1070b
et seq.; 34 C.F.R. Part 676.

 

·
FEDERAL WORK-STUDY PROGRAM, 42 U.S.C. §§ 2751 et seq.; 34 C.F.R. Part 675.

 

·
ACADEMIC COMPETITIVENESS GRANT AND NATIONAL SCIENCE AND MATHEMATICS ACCESS TO
RETAIN TALENT GRANT PROGRAMS, 20 U.S.C. §§ 1070a-1 et seq.; 34 C.F.R. Part 691.

 

·
IRAQ AND AFGHANISTAN SERVICE GRANT, 20 U.S.C. §§ 1070d et seq.

 
PROVISIONAL CERTIFICATION

This provisional certification is granted for a limited period to permit the
Institution to participate in the Title IV, HEA programs referenced in this
Agreement. During the period of provisional certification, the participation of
the Institution will be subject to revocation for cause. Cause for revocation
includes, without limitation, a failure to comply with any provision set forth
in this Agreement, a violation of Department regulations deemed material by the
Department, or a material misrepresentation in the material submitted to the
Department as part of the Institution's application process for this
certification. The Department in its sole discretion may provide the Institution
with an opportunity to cure any such failure, may place the Institution on
reimbursement funding pending a decision regarding revocation of this Agreement
by a designated Department official, or may suspend the participation of the
Institution pending a decision by the Department regarding revocation of this
Agreement. In the event the Department chooses to revoke this Agreement and the
Institution's participation in the Title IV, HEA programs, the Institution will
have the right to show cause why this Agreement should not be revoked by
presenting its objections to the designated Department official in writing. The
Institution agrees that this opportunity to show cause, and not the procedures
in 34 C.F.R. 668 subpart G, shall be the sole administrative appeal regarding
such revocation. The decision by the designated Department official will
constitute the final agency action.

 
2

--------------------------------------------------------------------------------


Special Requirements for Substantial Changes Made During Term of Provisional
Certification

Any institution provisionally certified must apply for and receive approval by
the Secretary for expansion or of any substantial change (as hereinafter
identified) before it may award, disburse or distribute Title IV, HEA funds
based on the substantial change. Substantial changes generally include, but are
not limited to: (a) establishment of an additional location; (b) increase in the
level of academic offering beyond those listed in the Institution's Eligibility
and Certification Approval Report (ECAR); or (c) addition of any educational
program (including degree, nondegree, or short-term training programs).

If the Institution applies for the Secretary's approval of a substantial change,
the Institution must demonstrate that it has the financial and administrative
resources necessary to assure the Institution's continued compliance with the
standards of financial responsibility (34 C.F.R. 668.15) and administrative
capability (34 C.F.R. 668.16).

Reasons and Special Conditions of Provisional Certification

Requirement for Heightened Cash Monitoring and Surety, Due to Settlement of
Limitation Action

 
Pursuant to 34 C.F.R. §§ 668.171(d)(2) and 668.174(a)(1), an institution is not
financially responsible if it has entered into a settlement agreement to resolve
a limitation action initiated by the Secretary within the preceding five years.
Accordingly, pursuant to 34 C.F.R. § 668.175(f), and as a condition of entering
into this Program Participation Agreement under Provisional Certification, the
Institution agrees to: (a) participate in the Title IV, HEA programs under the
Department's heightened cash monitoring payment method set forth at 34 C.F.R. §
668.162(d)(1); (b) comply with the provisions of the Zone alternative set forth
at 34 C.F.R. § 668.175(d)(2) and (d)(3); and (c) post surety (in the form of an
irrevocable Letter of Credit), for a five year period. Each of these conditions
is made in accordance with and subject to the terms and conditions of the
Settlement Agreement between the Department and the Institution entered into in
order to resolve the Federal Student Aid proceeding entitled In the Matter of
DeVry University, Docket No. 16-07-O that commenced following the Federal
Student Aid's issuance to the Institution, on January 27, 2016, of a notice of
intent to limit the Institution's participation in Title IV, HEA programs. That
Settlement Agreement is fully incorporated herein. To the extent permitted by
law and to the extent not expressly limited in the Settlement Agreement, the
Secretary retains the right to increase or decrease the amount of the Letter of
Credit during the five-year period.
 
3

--------------------------------------------------------------------------------


Document Retention Provisions

To ensure the Institution can meet its obligations to retain records, the
Institution shall, within 60 days of the effective date of this Provisional
Program Participation Agreement, submit to the Department a records retention
plan detailing the Institution's structure for retaining, at a minimum, the
following documents: (1) all documents required to be preserved by any
applicable regulations, including, without limitation, 34 C.F.R. §§ 668.16(d),
668.23(e), 668.24, and 668.26(b)(3); (2) all documents relating or pertaining to
the Institution's administration of Title IV, HEA program funds; (3) all
documents constituting student admissions, financial aid, and educational files
including student transcripts; (4) all documents relating to the Institution's
marketing and recruiting practices and representations, including documents
constituting or relating to representations concerning post-graduation outcomes
of the Institution's students and the factual and methodological basis for those
representations; and (5) all documents constituting submissions the institution
has made to its accreditor and any state authorizing agencies. As part of its
plan, the Institution must designate a specific individual who may act as a
point of contact for records retention matters in the event of a closure of the
Institution. In addition, within 90 days of the effective date of this
Provisional Program Participation Agreement, the Institution must submit to the
Department for its approval a signed engagement letter with a State or other
entity detailing an agreement for record retention in the event of a closure of
the Institution. Such engagement letter must include a process by which students
and graduates can access their educational and financial records following any
closure of the Institution.

Application for Recertification

Upon completion of the period of provisional certification, if the Institution
wishes to apply for recertification to participate in the Title IV, HEA
programs, the Institution must submit a completed Application for Approval to
Participate in Federal Student Financial Aid Programs, together with all
required supporting documentation, no later than December 31, 2017.

Grant or Denial of Full Certification

Notwithstanding any paragraph above, the provisional certification ends upon the
Department's notification to the Institution of the Department's decision to
grant or deny a six year certification to participate in the Title IV, HEA
programs.

 
4

--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS
1.
The Institution understands and agrees that it is subject to and will comply
with the program statutes and implementing regulations for institutional
eligibility as set forth in 34 C.F.R. Part 600 and for each Title IV, HEA
program in which it participates, as well as the general provisions set forth in
Part F and Part G of Title IV of the HEA, and the Student Assistance General
Provisions regulations set forth in 34 C.F.R. Part 668.
The recitation of any portion of the statute or regulations in this Agreement
does not limit the Institution's obligation to comply with other applicable
statutes and regulations.
2.
a.    The Institution certifies that on the date it signs this Agreement, it has
a drug abuse prevention program in operation that it has determined is
accessible to any officer, employee, or student at the Institution.
b.    The Institution certifies that on the date it signs this Agreement, it is
in compliance with the disclosure requirements of Section 485(f) of the HEA
(Campus Security Policy and Campus Crime Statistics).
3.
The Institution agrees to comply with --
 
a.    Title VI of the Civil Rights Act of 1964, as amended, and the implementing
regulations, 34 C.F.R. Parts 100 and 101 (barring discrimination on the basis of
race, color or national origin);
b.    Title IX of the Education Amendments of 1972 and the implementing
regulations, 34 C.F.R. Part 106 (barring discrimination on the basis of sex);
c.    The Family Educational Rights and Privacy Act of 1974 and the implementing
regulations, 34 C.F.R. Part 99;
d.    Section 504 of the Rehabilitation Act of 1973 and the implementing
regulations, 34 C.F.R. Part 104 (barring discrimination on the basis of physical
handicap); and
e.    The Age Discrimination Act of 1975 and the implementing regulations, 34
C.F.R. Part 110.
f.    The Standards for Safeguarding Customer Information, 16 C.F.R. Part 314,
issued by the Federal Trade Commission (FTC), as required by the
Gramm-Leach-Bliley (GLB) Act, P.L. 106-102. These Standards are intended to
ensure the security and confidentiality of customer records and information. The
Secretary considers any breach to the security of student records and
information as a demonstration of a potential lack of administrative capability
as stated in 34 C.F.R. 668.16(c). Institutions are strongly encouraged to inform
its students and the Department of any such breaches.
4.
The Institution acknowledges that 34 C.F.R. Parts 602 and 667 require
accrediting agencies, State regulatory bodies, and the Secretary to share
information about institutions. The Institution agrees that the Secretary, any
accrediting agency recognized by the Secretary, and any State regulatory body
may share or report information to one another about the Institution without
limitation.
5.
The Institution acknowledges that the HEA prohibits the Secretary from
recognizing the accreditation of any institution of higher education unless that
institution agrees to submit any dispute involving the final denial, withdrawal,
or termination of accreditation to initial arbitration prior to any other legal
action.

 
5

--------------------------------------------------------------------------------

 

SELECTED PROVISIONS FROM
GENERAL PROVISIONS REGULATIONS, 34 C.F.R. PART 668.14

An institution's program participation agreement applies to each branch campus
and other location of the institution that meets the applicable requirements of
this part unless otherwise specified by the Secretary.
(b) By entering into a program participation agreement, an institution agrees
that--
(1) It will comply with all statutory provisions of or applicable to Title IV of
the HEA, all applicable regulatory provisions prescribed under that statutory
authority, and all applicable special arrangements, agreements, and limitations
entered into under the authority of statutes applicable to Title IV of the HEA,
including the requirement that the institution will use funds it receives under
any Title IV, HEA program and any interest or other earnings thereon, solely for
the purposes specified in and in accordance with that program;
(2) As a fiduciary responsible for administering Federal funds, if the
institution is permitted to request funds under a Title IV, HEA program advance
payment method, the institution will time its requests for funds under the
program to meet the institution's immediate Title IV, HEA program needs;
(3) It will not request from or charge any student a fee for processing or
handling any application, form, or data required to determine a student's
eligibility for, and amount of, Title IV, HEA program assistance;
(4) It will establish and maintain such administrative and fiscal procedures and
records as may be necessary to ensure proper and efficient administration of
funds received from the Secretary or from students under the Title IV, HEA
programs, together with assurances that the institution will provide, upon
request and in a timely manner, information relating to the administrative
capability and financial responsibility of the institution to--
(i) The Secretary;
(ii) A guaranty agency, as defined in 34 CFR part 682, that guarantees loans
made under the Federal Stafford Loan and Federal PLUS programs for attendance at
the institution or any of the institution's branch campuses or other locations;
(iii) The nationally recognized accrediting agency that accredits or
preaccredits the institution or any of the institution's branch campuses, other
locations, or educational programs;
(iv) The State agency that legally authorizes the institution and any branch
campus or other location of the institution to provide postsecondary education;
and

 
6

--------------------------------------------------------------------------------

 
(v) In the case of a public postsecondary vocational educational institution
that is approved by a State agency recognized for the approval of public
postsecondary vocational education, that State agency;
(5) It will comply with the provisions of § 668.15 relating to factors of
financial responsibility;
(6) It will comply with the provisions of § 668.16 relating to standards of
administrative capability;
(7) It will submit reports to the Secretary and, in the case of an institution
participating in the Federal Stafford Loan, Federal PLUS, or the Federal Perkins
Loan Program, to holders of loans made to the institution's students under that
program at such times and containing such information as the Secretary may
reasonably require to carry out the purpose of the Title IV, HEA programs;
(8) It will not provide any statement to any student or certification to any
lender in the case of an FFEL Program loan, or origination record to the
Secretary in the case of a Direct Loan Program loan that qualifies the student
or parent for a loan or loans in excess of the amount that the student or parent
is eligible to borrow in accordance with sections 425(a), 428(a)(2),
428(b)(1)(A) and (B), 428B, 428H and 455(a) of the HEA;
(9) It will comply with the requirements of Subpart D of this part concerning
institutional and financial assistance information for students and prospective
students;
(10) In the case of an institution that advertises job placement rates as a
means of attracting students to enroll in the institution, it will make
available to prospective students, at or before the time that those students
apply for enrollment--
(i) The most recent available data concerning employment statistics, graduation
statistics, and any other information necessary to substantiate the truthfulness
of the advertisements; and
(ii) Relevant State licensing requirements of the State in which the institution
is located for any job for which an educational program offered by the
institution is designed to prepare those prospective students;
(11) In the case of an institution participating in the FFEL Program, the
institution will inform all eligible borrowers, as defined in 34 CFR part 682,
enrolled in the institution about the availability and eligibility of those
borrowers for State grant assistance from the State in which the institution is
located, and will inform borrowers from another State of the source for further
information concerning State grant assistance from that State;
(12) It will provide the certifications described in paragraph (c) of this
section;
(13) In the case of an institution whose students receive financial assistance
pursuant to section 484(d) of the HEA, the institution will make available to
those students a program proven successful in assisting students in obtaining
the recognized equivalent of a high school diploma;
(14) It will not deny any form of Federal financial aid to any eligible student
solely on the grounds that the student is participating in a program of study
abroad approved for credit by the institution;

 
7

--------------------------------------------------------------------------------

 
(15) (i) Except as provided under paragraph (b)(15)(ii) of this section, the
institution will use a default management plan approved by the Secretary with
regard to its administration of the FFEL or Direct Loan programs, or both for at
least the first two years of its participation in those programs, if the
institution --
(A) Is participating in the FFEL or Direct Loan programs for the first time; or
(B) Is an institution that has undergone a change of ownership that results in a
change in control and is participating in the FFEL or Direct Loan programs.
(ii) The institution does not have to use an approved default management plan if
--
(A) The institution, including its main campus and any branch campus, does not
have a cohort default rate in excess of 10 percent; and
(B) The owner of the institution does not own and has not owned any other
institution that had a cohort default rate in excess of 10 percent while that
owner owned the institution.
(16) For a proprietary institution, the institution will derive at least 10
percent of its revenues for each fiscal year from sources other than Title IV,
HEA program funds, as provided in § 668.28(a) and (b), or be subject to
sanctions described in § 668.28(c);
(17) The Secretary, guaranty agencies and lenders as defined in 34 CFR part 682,
nationally recognized accrediting agencies, the Secretary of Veterans Affairs,
State agencies recognized under 34 CFR part 603 for the approval of public
postsecondary vocational education, and State agencies that legally authorize
institutions and branch campuses or other locations of institutions to provide
postsecondary education, have the authority to share with each other any
information pertaining to the institution's eligibility for or participation in
the Title IV, HEA programs or any information on fraud and abuse;
(18) It will not knowingly --
(i) Employ in a capacity that involves the administration of the Title IV, HEA
programs or the receipt of funds under those programs, an individual who has
been convicted of, or has pled nolo contendere or guilty to, a crime involving
the acquisition, use, or expenditure of Federal, State, or local government
funds, or has been administratively or judicially determined to have committed
fraud or any other material violation of law involving Federal, State, or local
government funds;
(ii) Contract with an institution or third-party servicer that has been
terminated under section 432 of the HEA for a reason involving the acquisition,
use, or expenditure of Federal, State, or local government funds, or that has
been administratively or judicially determined to have committed fraud or any
other material violation of law involving Federal, State, or local government
funds; or
(iii) Contract with or employ any individual, agency, or organization that has
been, or whose officers or employees have been--
(A) Convicted of, or pled nolo contendere or guilty to, a crime involving the
acquisition, use, or expenditure of Federal, State, or local government funds;
or
(B) Administratively or judicially determined to have committed fraud or any
other material violation of law involving Federal, State, or local government
funds;

 
8

--------------------------------------------------------------------------------

 
(19) It will complete, in a timely manner and to the satisfaction of the
Secretary, surveys conducted as a part of the Integrated Postsecondary Education
Data System (IPEDS) or any other Federal collection effort, as designated by the
Secretary, regarding data on postsecondary institutions;
(20) In the case of an institution that is co-educational and has an
intercollegiate athletic program, it will comply with the provisions of §
668.48;
(21) It will not impose any penalty, including, but not limited to, the
assessment of late fees, the denial of access to classes, libraries, or other
institutional facilities, or the requirement that the student borrow additional
funds for which interest or other charges are assessed, on any student because
of the student's inability to meet his or her financial obligations to the
institution as a result of the delayed disbursement of the proceeds of a Title
IV, HEA program loan due to compliance with statutory and regulatory
requirements of or applicable to the Title IV, HEA programs, or delays
attributable to the institution;
(22)(i) It will not provide any commission, bonus, or other incentive payment
based in any part, directly or indirectly, upon success in securing enrollments
or the award of financial aid, to any person or entity who is engaged in any
student recruitment or admission activity, or in making decisions regarding the
award of title IV, HEA program funds.
(A) The restrictions in paragraph (b)(22) of this section do not apply to the
recruitment of foreign students residing in foreign countries who are not
eligible to receive Federal student assistance.
(B) For the purpose of paragraph (b)(22) of this section, an employee who
receives multiple adjustments to compensation in a calendar year and is engaged
in any student enrollment or admission activity or in making decisions regarding
the award of title IV, HEA program funds is considered to have received such
adjustments based upon success in securing enrollments or the award of financial
aid if those adjustments create compensation that is based in any part, directly
or indirectly, upon success in securing enrollments or the award of financial
aid.
(ii) Notwithstanding paragraph (b)(22)(i) of this section, eligible
institutions, organizations that are contractors to eligible institutions, and
other entities may make--
(A) Merit-based adjustments to employee compensation provided that such
adjustments are not based in any part, directly or indirectly, upon success in
securing enrollments or the award of financial aid; and
(B) Profit-sharing payments so long as such payments are not provided to any
person or entity engaged in student recruitment or admission activity or in
making decisions regarding the award of title IV, HEA program funds.
(iii) As used in paragraph (b)(22) of this section,
(A) Commission, bonus, or other incentive payment means a sum of money or
something of value, other than a fixed salary or wages, paid to or given to a
person or an entity for services rendered.
(B) Securing enrollments or the award of financial aid means activities that a
person or entity engages in at any point in time through completion of an
educational program for the purpose of the admission or matriculation of
students for any period of time or the award of financial aid to students.

 
9

--------------------------------------------------------------------------------

 
(1) These activities include contact in any form with a prospective student,
such as, but not limited to--contact through preadmission or advising
activities, scheduling an appointment to visit the enrollment office or any
other office of the institution, attendance at such an appointment, or
involvement in a prospective student's signing of an enrollment agreement or
financial aid application.
(2) These activities do not include making a payment to a third party for the
provision of student contact information for prospective students provided that
such payment is not based on--
(i) Any additional conduct or action by the third party or the prospective
students, such as participation in preadmission or advising activities,
scheduling an appointment to visit the enrollment office or any other office of
the institution or attendance at such an appointment, or the signing, or being
involved in the signing, of a prospective student's enrollment agreement or
financial aid application; or
(ii) The number of students (calculated at any point in time of an educational
program) who apply for enrollment, are awarded financial aid, or are enrolled
for any period of time, including through completion of an educational program.
(C) Entity or person engaged in any student recruitment or admission activity or
in making decisions about the award of financial aid means--
(1) With respect to an entity engaged in any student recruitment or admission
activity or in making decisions about the award of financial aid, any
institution or organization that undertakes the recruiting or the admitting of
students or that makes decisions about and awards title IV, HEA program funds;
and
(2) With respect to a person engaged in any student recruitment or admission
activity or in making decisions about the award of financial aid, any employee
who undertakes recruiting or admitting of students or who makes decisions about
and awards title IV, HEA program funds, and any higher level employee with
responsibility for recruitment or admission of students, or making decisions
about awarding title IV, HEA program funds.
(D) Enrollment means the admission or matriculation of a student into an
eligible institution.
(23) It will meet the requirements established pursuant to Part H of Title IV of
the HEA by the Secretary and nationally recognized accrediting agencies;
(24) It will comply with the requirements of § 668.22;
(25) It is liable for all--
(i) Improperly spent or unspent funds received under the Title IV, HEA programs,
including any funds administered by a third-party servicer; and
(ii) Returns any title IV, HEA program funds that the institution or its
servicer may be required to make;

 
10

--------------------------------------------------------------------------------

 
(26) If an educational program offered by the institution is required to prepare
a student for gainful employment in a recognized occupation, the institution
must--
(i) Demonstrate a reasonable relationship between the length of the program and
entry level requirements for the recognized occupation for which the program
prepares the student. The Secretary considers the relationship to be reasonable
if the number of clock hours provided in the program does not exceed by more
than 50 percent the minimum number of clock hours required for training in the
recognized occupation for which the program prepares the student, as established
by the State in which the institution is located, if the State has established
such a requirement, or as established by any Federal agency;
(ii) Establish the need for the training for the student to obtain employment in
the recognized occupation for which the program prepares the student; and
(iii) Provide for that program the certification required in § 668.414.
(27) In the case of an institution participating in a Title IV, HEA loan
program, the institution --
(i) Will develop, publish, administer, and enforce a code of conduct with
respect to loans made, insured or guaranteed under the Title IV, HEA loan
programs in accordance with 34 CFR 601.21; and
(ii) Must inform its officers, employees, and agents with responsibilities with
respect to loans made, insured or guaranteed under the Title IV, HEA loan
programs annually of the provisions of the code required under paragraph (b)(27)
of this section;
(28) For any year in which the institution has a preferred lender arrangement
(as defined in 34 CFR 601.2(b)), it will at least annually compile, maintain,
and make available for students attending the institution, and the families of
such students, a list in print or other medium, of the specific lenders for
loans made, insured, or guaranteed under Title IV, of the HEA or private
education loans that the institution recommends, promotes, or endorses in
accordance with such preferred lender arrangement. In making such a list, the
institution must comply with the requirements in 34 CFR 682.212(h) and 34 CFR
601.10;
(29) (i) It will, upon the request of an enrolled or admitted student who is an
applicant for a private education loan (as defined in 34 CFR part 601.2(b)),
provide to the applicant the self-certification form required under 34 CFR
601.11(d) and the information required to complete the form, to the extent the
institution possesses such information, including --
(A) The applicant's cost of attendance at the institution, as determined by the
institution under part F of Title IV, of the HEA;
(B) The applicant's estimated financial assistance, including amounts of
financial assistance used to replace the expected family contribution as
determined by the institution in accordance with Title IV, for students who have
completed the Free Application for Federal Student Aid; and
(C) The difference between the amounts under paragraphs (b)(29)(i)(A) and
(29)(i)(B) of this section, as applicable.
(ii) It will, upon the request of the applicant, discuss with the applicant the
availability of Federal, State, and institutional student financial aid;

 
11

--------------------------------------------------------------------------------

 
(30) The institution --
(i) Has developed and implemented written plans to effectively combat the
unauthorized distribution of copyrighted material by users of the institution's
network, without unduly interfering with educational and research use of the
network, that include --
(A) The use of one or more technology-based deterrents;
(B) Mechanisms for educating and informing its community about appropriate
versus inappropriate use of copyrighted material, including that described in §
668.43(a)(10);
(C) Procedures for handling unauthorized distribution of copyrighted material,
including disciplinary procedures; and
(D) Procedures for periodically reviewing the effectiveness of the plans to
combat the unauthorized distribution of copyrighted materials by users of the
institution's network using relevant assessment criteria. No particular
technology measures are favored or required for inclusion in an institution's
plans, and each institution retains the authority to determine what its
particular plans for compliance with paragraph (b)(30) of this section will be,
including those that prohibit content monitoring; and
(ii) Will, in consultation with the chief technology officer or other designated
officer of the institution--
(A) Periodically review the legal alternatives for downloading or otherwise
acquiring copyrighted material;
(B) Make available the results of the review in paragraph (b)(30)(ii)(A) of this
section to its students through a Web site or other means; and
(C) To the extent practicable, offer legal alternatives for downloading or
otherwise acquiring copyrighted material, as determined by the institution; and
(31) The institution will submit a teach-out plan to its accrediting agency in
compliance with 34 CFR 602.24(c), and the standards of the institution's
accrediting agency upon the occurrence of any of the following events:
(i) The Secretary initiates the limitation, suspension, or termination of the
participation of an institution in any Title IV, HEA program under 34 CFR 600.41
or subpart G of this part or initiates an emergency action under § 668.83.
(ii) The institution's accrediting agency acts to withdraw, terminate, or
suspend the accreditation or preaccreditation of the institution.
(iii) The institution's State licensing or authorizing agency revokes the
institution's license or legal authorization to provide an educational program.
(iv) The institution intends to close a location that provides 100 percent of at
least one program.
(v) The institution otherwise intends to cease operations.
(c) In order to participate in any Title IV, HEA program (other than the LEAP
and NEISP programs), the institution must certify that it--
(1) Has in operation a drug abuse prevention program that the institution has
determined to be accessible to any officer, employee, or student at the
institution; and
(2)(i) Has established a campus security policy in accordance with section
485(f) of the HEA; and

 
12

--------------------------------------------------------------------------------

 
 
(ii) Has complied with the disclosure requirements of § 668.47 as required by
section 485(f) of the HEA.
(d)(1) The institution, if located in a State to which section 4(b) of the
National Voter Registration Act (42 U.S.C. 1973gg-2(b)) does not apply, will
make a good faith effort to distribute a mail voter registration form, requested
and received from the State, to each student enrolled in a degree or certificate
program and physically in attendance at the institution, and to make those forms
widely available to students at the institution.
(2) The institution must request the forms from the State 120 days prior to the
deadline for registering to vote within the State. If an institution has not
received a sufficient quantity of forms to fulfill this section from the State
within 60 days prior to the deadline for registering to vote in the State, the
institution is not liable for not meeting the requirements of this section
during that election year.
(3) This paragraph applies to elections as defined in Section 301(1) of the
Federal Election Campaign Act of 1971 (2 U.S.C. 431(1)), and includes the
election for Governor or other chief executive within such State.
(e)(1) A program participation agreement becomes effective on the date that the
Secretary signs the agreement.
(2) A new program participation agreement supersedes any prior program
participation agreement between the Secretary and the institution.
(f)(1) Except as provided in paragraphs (g) and (h) of this section, the
Secretary terminates a program participation agreement through the proceedings
in subpart G of this part.
(2) An institution may terminate a program participation agreement.
(3) If the Secretary or the institution terminates a program participation
agreement under paragraph (f) of this section, the Secretary establishes the
termination date.
(g) An institution's program participation agreement automatically expires on
the date that--
(l) The institution changes ownership that results in a change in control as
determined by the Secretary under 34 CFR part 600; or
(2) The institution's participation ends under the provisions of § 668.26(a)(1),
(2), (4), or (7).
(h) An institution's program participation agreement no longer applies to or
covers a location of the institution as of the date on which that location
ceases to be a part of the participating institution.

 
13

--------------------------------------------------------------------------------


WILLIAM D. FORD FEDERAL DIRECT LOAN PROGRAM

If an institution participates in the William D. Ford Federal Direct Loan
(Direct Loan) Program, the institution and its representatives shall comply with
the statute, guidelines, and regulations governing the Title IV, Part D, William
D. Ford Federal Direct Loan Program as required by 20 U.S.C. §§ 1087a et seq.
(Part C) and 34 C.F.R. Part 685.

The institution will:

1.

Provide for the establishment and maintenance of a Direct Loan Program at the
Institution that will:
   

Identify eligible students who seek student financial assistance in accordance
with Section 484 of the Higher Education Act of 1965, as amended (the HEA).
   

Estimate the need of students as required under Title IV, Part F of the HEA.
   

Provide a certification statement of eligibility for students to receive loans
that will not exceed the annual or aggregate limits, except the Institution may
exercise its authority, under exceptional circumstances identified by the
Secretary, to refuse to certify a statement that permits a student to receive a
loan, or certify a loan amount that is less than the student's determination of
need, if the reason for such action is documented and provided in written form
to a student.
   

Establish a schedule for disbursement of loan proceeds to meet the requirements
of Section 428G of the HEA.
   

Provide timely and accurate information to the Secretary concerning 1) the
status of borrowers while students are in attendance, any new information
pertaining to the status of student borrowers of which the Institution becomes
aware after the student leaves the Institution, and 2) the utilization of
Federal funds under Title IV, Part D of the HEA at such times and in such manner
as prescribed by the Secretary.

2.

Comply with requirements established by the Secretary relating to student loan
information with respect to the Direct Loan Program.

3.

Provide that students at the Institution and their parents (with respect to such
students) will be eligible to participate in the programs under Title IV, Part B
of the HEA, Federal Family Education Loan programs, at the discretion of the
Secretary for the period during which such Institution participates in the
Direct Loan Program, except that a student or parent may not receive loans under
both Title IV, Part B and Part D of the HEA for the same period of enrollment.

4.

Provide for the implementation of a quality assurance system, as established by
the Secretary and developed in consultation with Institutions of higher
education, to ensure that the Institution is complying with program requirements
and meeting program objectives.

 
14

--------------------------------------------------------------------------------


5.

Provide that the Institution will not charge any fees of any kind, regardless of
how they are described, to student or parent borrowers for loan application, or
origination activities (if applicable), or the provision and processing of any
information necessary for a student or parent to receive a loan under Title IV,
Part D of the HEA.

6.

Provide that the Institution will originate loans to eligible students and
parents in accordance with the requirements of Title IV, Part D of the HEA and
use funds advanced to it solely for that purpose (Option 2 only).

7.

Provide that the note or evidence of obligation of the loan shall be the
property of the Secretary (Options 2 and 1 only).

8.

Comply with other provisions as the Secretary determines are necessary to
protect the interest of the United States and to promote the purposes of Title
IV, Part D of the HEA.

9.

Accept responsibility and financial liability stemming from its failure to
perform its functions under this Program Participation Agreement.

 

CERTIFICATIONS REQUIRED FROM INSTITUTIONS

The Institution should refer to the regulations cited below. Signature on this
Agreement provides for compliance with the certification requirements under 34
C.F.R. Part 82, "New Restrictions on Lobbying," 34 C.F.R Part 84,
"Governmentwide Requirements for Drug-Free Workplace (Financial Assistance)," 34
C.F.R. Part 85, "Governmentwide Debarment and Suspension (Nonprocurement)," and
34 C.F.R. Part 86, "Drug and Alcohol Abuse Prevention." Breach of any of these
certifications constitutes a breach of this Agreement.

 
15

--------------------------------------------------------------------------------

PART 1
CERTIFICATION REGARDING LOBBYING; DRUG-FREE WORKPLACE; DEBARMENT, SUSPENSION AND
OTHER RESPONSIBILITY MATTERS; AND DRUG AND ALCOHOL ABUSE PREVENTION

1. Lobbying

As required by Section 1352, Title 31 of the U.S. Code, and implemented at 34
C.F.R. Part 82, for persons entering into a Federal contract, grant or
cooperative agreement over $100,000, as defined at 34 C.F.R. Part 82, Sections
82.105, and 82.110, the undersigned certifies, to the best of his or her
knowledge and belief, that:

 
(1)
No Federal appropriated funds have been paid or will be paid, by or on behalf of
the undersigned, to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the
awarding of any Federal contract, the making of any Federal grant, the making of
any Federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan or cooperative agreement.
(2)
If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this Federal
contract, grant, loan or cooperative agreement, the undersigned shall complete
and submit Standard Form - LLL, "Disclosure Form to Report Lobbying," in
accordance with its instructions.
(3)
The Institution shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants and contracts under grants, loans and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.

2a. Drug-Free Workplace (Grantees Other Than Individuals)

As required by the Drug-Free Workplace Act of 1988, and implemented at 34 C.F.R.
Part 84, Subpart B, for grantees, as defined at 34 C.F.R. Part 84, Sections
84.200 through 84.230 -
The Institution certifies that it will or will continue to provide a drug-free
workplace by:
(a)
Publishing a drug-free workplace statement notifying employees that the unlawful
manufacture, distribution, dispensing, possession, or use of a controlled
substance is prohibited in the grantee's workplace and specifying the actions
that will be taken against employees for violation of such prohibition;
(b)
Establishing an on-going drug-free awareness program to inform employees about-
 
(1)
The dangers of drug abuse in the workplace;
 
(2)
The Institution's policy of maintaining a drug-free workplace;
 
(3)
Any available drug counseling, rehabilitation, and employee assistance programs;
and
 
(4)
The penalties that may be imposed upon employees for drug abuse violations
occurring in the workplace;
(c)
Making it a requirement that each employee to be engaged in the performance of
the grant be given a copy of the statement required by paragraph (a);

 
16

--------------------------------------------------------------------------------

(d)
Notifying the employee in the statement required by paragraph (a) that, as a
condition of employment under the grant, the employee will -
 
(1)
Abide by the terms of the statement, and
 
(2)
Notify the employer in writing if he or she is convicted for a violation of a
criminal drug statute occurring in the workplace no more than five calendar days
after such conviction;
(e)
Notifying the agency, in writing, within 10 calendar days after receiving notice
under this subparagraph (d)(2) from an employee or otherwise receiving actual
notice of such conviction. Employers of convicted employees must provide notice,
including position title, to: Director, Grants and Contracts Service, U.S.
Department of Education, 400 Maryland Avenue, S.W., Washington, DC 20202. Notice
shall include the identification number(s) of each affected grant;
(f)
Taking one of the following actions, within 30 calendar days of receiving notice
under subparagraph (d)(2), with respect to any employee who is so convicted -
 
(1)
Taking appropriate personnel action against such an employee, up to and
including termination, consistent with the requirements of the Rehabilitation
Act of 1972, as amended; or
 
(2)
Requiring such employee to participate satisfactorily in a drug abuse assistance
or rehabilitation program approved for such purposes by a Federal, State, or
local health, law enforcement, or other appropriate agency;
(g)
Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (a), (b), (c), (d), (e), and (f).

2b. Drug-Free Workplace (Grantees Who Are Individuals)

As required by the Drug-Free Workplace Act of 1988, and implemented at 34 C.F.R.
Part 84, Subpart C, for recipients who are individuals, as defined at 34 C.F.R.
Part 84, Section 84.300 -
1.
As a condition of the grant, the Institution certifies that it will not engage
in the unlawful manufacture, distribution, dispensing, possession, or use of a
controlled substance in conducting any activity related to the award; and
2.
If any officer or owner of the Institution is convicted of a criminal drug
offense resulting from a violation occurring during the conduct of any award
activity, the Institution will report the conviction, in writing, within 10
calendar days of the conviction, to: Director, Grants and Contracts Service,
U.S. Department of Education, 400 Maryland Avenue, S.W., Washington, DC 20202.
Notice shall include the identification number(s) of each affected grant.

 
17

--------------------------------------------------------------------------------


3. Debarment, Suspension, and Other Responsibility Matters

As required by Executive Order 12549, Debarment and Suspension, and implemented
at 34 C.F.R. Part 85, for prospective participants in primary covered
transactions as defined at 34 C.F.R. Part 85, Sections 85.105 and 85.110, the
Institution certifies that it and its principals:
(a)
Are not presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from covered transactions by any Federal
department or agency;
(b)
Have not within a three-year period preceding this application been convicted of
or had a civil judgment rendered against them for commission of fraud or a
criminal offense in connection with obtaining, attempting to obtain, or
performing a public or private agreement or transaction; violation of Federal or
State antitrust statutes; commission of embezzlement, theft, forgery, bribery,
falsification or destruction of records, making false statements, tax evasion,
receiving stolen property, making false claims, or obstruction of justice; or
commission of any other offense indicating a lack of business integrity or
business honesty that seriously and directly affects their present
responsibility.
(c)
Are not presently indicted for or otherwise criminally or civilly charged by a
governmental entity (Federal, State, or local) with commission of any of the
offenses enumerated in paragraph (b) of this certification; and
(d)
Have not within a three-year period preceding this application had one or more
public transactions (Federal, State, or local) terminated for cause or default.

 

4. Drug and Alcohol Abuse Prevention

As required by the Drug-Free Schools and Communities Act Amendments of 1989,
which added section 1213 to the Higher Education Act, and implemented at 34
C.F.R. Part 86, the undersigned Institution certifies that it has adopted and
implemented a drug prevention program for its students and employees that, at a
minimum, includes--

 
1.
The annual distribution in writing to each employee, and to each student who is
taking one or more classes for any kind of academic credit except for continuing
education units, regardless of the length of the student's program of study, of:
 
·    Standards of conduct that clearly prohibit, at a minimum, the unlawful
possession, use, or distribution of illicit drugs and alcohol by students and
employees on its property or as part of any of its activities.
·    A description of the applicable legal sanctions under local, State or
Federal law for the unlawful possession or distribution of illicit drugs and
alcohol.
·    A description of the health risks associated with the use of illicit drugs
and the abuse of alcohol.
·    A description of any drug or alcohol counseling, treatment, or
rehabilitation or re-entry programs that are available to employees or students.
·    A clear statement that the Institution will impose disciplinary sanctions
on students and employees (consistent with local, State and Federal law), and a
description of those sanctions, up to and including expulsion or termination of
employment and referral for prosecution, for violation of the standards of
conduct. A disciplinary sanction may include the completion of an appropriate
rehabilitation program.

 
18

--------------------------------------------------------------------------------

2.
A biennial review by the Institution of its program to:
 
·    Determine its effectiveness and implement changes to the program if they
are needed.
·    Ensure that its disciplinary sanctions are consistently enforced.

 
PART 2
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY, AND VOLUNTARY
EXCLUSION -- LOWER TIER COVERED TRANSACTIONS
The Institution is to obtain the signatures of Lower Tier Contractors on
reproduced copies of the certification below, and retain the signed
certification(s) in the Institution's files.

 
19

--------------------------------------------------------------------------------

CERTIFICATION BY LOWER TIER CONTRACTOR
(Before Completing Certification, Read Instructions for This Part 3, below)
 
(1)
The prospective lower tier participant certifies by submission of this proposal,
that neither it nor its principals are presently debarred, suspended, proposed
for debarment, declared ineligible, or voluntarily excluded from participation
in this transaction by any Federal Department or Agency.
(2)
Where the prospective lower tier participant is unable to certify to any of the
statements in this certification, such prospective participant shall attach an
explanation to this proposal.
 
_____________________________________________
____________________________
 
Name of Lower Tier Organization
PR/Award Number or Project Name
 
_____________________________________________
____________________________
 
Name of Authorized Representative
Title of Authorized Representative
 
_____________________________________________
____________________________
 
Signature of Authorized Representative
Date

20

--------------------------------------------------------------------------------



1.
By signing and submitting this proposal, the prospective lower tier participant
is providing the certification set out below.
2.
The certification in this clause is a material representation of fact upon which
reliance was placed when this transaction was entered into. If it is later
determined that the prospective lower tier participant knowingly rendered an
erroneous certification, in addition to other remedies available to the Federal
Government, the department or agency with which this transaction originated may
pursue available remedies, including suspension and/or debarment.
3.
The prospective lower tier participant shall provide immediate written notice to
the person to which this proposal is submitted if at any time the prospective
lower tier participant learns that its certification was erroneous when
submitted or has become erroneous by reason of changed circumstances.
4.
The terms "covered transaction," "debarred," "suspended," "ineligible," "lower
tier covered transaction," "participant," "person," "primary covered
transaction," "principal," "proposal," "voluntarily excluded," as used in this
clause, have the meanings set out in the Definitions and Coverage sections of
rules implementing Executive Order 12549. You may contact the person to whom
this proposal is submitted for assistance in obtaining a copy of those
regulations.
5.
The prospective lower tier participant agrees by submitting this proposal that,
should the proposed covered transaction be entered into, it shall not knowingly
enter into any lower tier covered transaction with a person who is debarred,
suspended, declared ineligible, or voluntarily excluded from participation in
this covered transaction, unless authorized by the department or agency with
which this transaction originated.
6.
The prospective lower tier participant further agrees by submitting this
proposal that it will include the clause titled "Certification Regarding
Debarment, Suspension, Ineligibility, and Voluntary Exclusion--Lower Tier
Covered Transactions," without modification, in all lower tier covered
transactions and in all solicitations for lower tier covered transactions.
7.
A participant in a covered transaction may rely upon a certification of a
prospective participant in a lower tier covered transaction that is not
debarred, suspended, ineligible, or voluntarily excluded from the covered
transaction, unless it knows that the certification is erroneous. A participant
may decide the method and frequency by which it determines the eligibility of
its principals. Each participant may, but is not required to, check the
Nonprocurement List.
8.
Nothing contained in the foregoing shall be construed to require establishment
of a system of records in order to render in good faith the certification
required by this clause. The knowledge and information of a participant is not
required to exceed that which is normally possessed by a prudent person in the
ordinary course of business dealings.
9.
Except for transactions authorized under paragraph 5 of these instructions, if a
participant in a covered transaction knowingly enters into a lower tier covered
transaction with a person who is suspended, debarred, ineligible, or voluntarily
excluded from participation in this transaction, in addition to other remedies
available to the Federal Government, the department or agency with which this
transaction originated may pursue available remedies, including suspension
and/or debarment.

 
NOTE:
A completed copy of the "Certification Regarding Debarment, Suspension,
Ineligibility and Voluntary Exclusion--Lower Tier Covered Transactions" form
must be retained by the Institution. The original blank certification must be
returned with the PPA.

 
21

--------------------------------------------------------------------------------

 
PART 3
CERTIFICATION REGARDING GAINFUL EMPLOYMENT PROGRAMS
A list of the reported Title IV eligible educational programs that the
institution offers that are required to prepare students for gainful employment
in a recognized occupation ("gainful employment programs") is included as part
of the Eligibility and Certification Approval Report (ECAR) that is a part of
this Program Participation Agreement. By signing this Program Participation
Agreement, the institution certifies that:

22

--------------------------------------------------------------------------------

 
1.
the list of gainful employment programs it offers is accurate and complete;
2.
each of the gainful employment programs is approved by a recognized accrediting
agency or is otherwise included in the institution's accreditation by its
recognized accrediting agency;
3.
each of the gainful employment programs it offers is programmatically
accredited, if such accreditation is required by a Federal governmental entity
or a State where the institution or one of its additional locations is required
to obtain State approval pursuant to 34 C.F.R. §600.9;
4.
each gainful employment program in a State where the institution or one of its
additional locations is located satisfies the licensure or certification
requirements that are needed for a student who completes the gainful employment
program to qualify to take any licensure or certification exam in that State
that is needed for the student to practice or find employment in an occupation
that the gainful employment program prepares the student to enter; and
5.
for a gainful employment program for which the institution is establishing
initial eligibility for Title IV, HEA program funds, the program is not
substantially similar to a program offered by the institution that in the prior
three years, became ineligible for Title IV, HEA program funds under the
debt-to-earnings rates measure or was failing, or in the zone with respect to,
the debt-to-earnings rates measure and was voluntarily discontinued by the
institution.

 
23

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF
the parties hereto have caused this Agreement to be executed by their duly
authorized representatives.
Signature of Institution's
Chief Executive Officer:
_______________________________________________
Date:
______________
Print Name and Title:
_______________________________________________
     
_______________________________________________
   
The owners of the institution agree to be jointly and severally liable for the
performance by the institution of its obligations under this agreement.
Signature of
Institution's Owner:
_______________________________________________
Date:
______________
Print Name and Title:
_______________________________________________
     
_______________________________________________
   
For the Secretary:
_______________________________________________
Date:
______________
U.S. Department of Education
   

 
 
24